Citation Nr: 0405727	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to secondary service connection for 
arteriosclerotic heart disease with hypertension, claimed as 
due to diabetes mellitus.

3.  Entitlement to secondary service connection for residuals 
of a cerebrovascular accident (CVA), claimed as due to 
diabetes mellitus.

4.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 RO rating decision which denied service 
connection for diabetes mellitus; denied secondary service 
connection for arteriosclerotic heart disease with 
hypertension, claimed as due to diabetes mellitus; denied 
secondary service connection for residuals of a 
cerebrovascular accident (CVA), claimed as due to diabetes 
mellitus; and granted an increased rating, from 30 percent to 
50 percent, for service-connected PTSD (the veteran appeals 
for an even higher rating).

The November 2001 RO decision also denied a total disability 
rating based on individual unemployability (TDIU rating).  
The veteran appealed that decision, but such issue is moot in 
light of the present Board decision which grants a total 
schedular rating for PTSD.

The present Board decision addresses the issues of service 
connection for diabetes mellitus and entitlement to an 
increased rating for PTSD.  The remand at the end of the 
decision addresses the issues of secondary service connection 
for arteriosclerotic heart disease with hypertension and for 
residuals of a CVA.


FINDINGS OF FACT

1.  The veteran's active duty included service in Vietnam 
(with presumed herbicide exposure), and since service he has 
developed Type II diabetes mellitus to a compensable degree.  
There is insufficent contrary evidence to rebut the 
presumption that the diabetes began during Vietnam service.

2.  The veteran's PTSD produces total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1969 
to March 1973.  This included two tours of duty in Vietnam, 
and among his decorations is the Purple Heart Medal.  His 
service medical records are negative for diabetes mellitus or 
a psychiatric disorder.

Private medical records from 1994 show that the veteran was 
hospitalized on three occasions during 1994 for recurrent 
episodes of acute pancreatitis.  He was diagnosed with both 
pancreatitis and diabetes mellitus during these 
hospitalizations.

Private medical records from 1996 show that the veteran 
suffered a stroke in November 1996.  The stroke was 
characterized as a small petechial hemorrhage of the left 
occipitoparietal region.  He experienced a seizure secondary 
to the stroke.  He was indicated as having hypertension and 
non insulin-dependent diabetes mellitus.  

In September 1997, the veteran was given a VA mental 
examination.  The assessment was generalized anxiety 
disorder, not otherwise specified, and adjustment disorder.  

The veteran was also given a VA general medical examination 
in September 1997.  He complained of shortness of breath, 
frequent chest pain, occasional irregular heartbeat, and 
arthritis in his hands and feet.  He also reported frequent 
headaches and sinus problems.  Following examination, 
diagnoses included insulin-dependent diabetes mellitus 
(indicated as probably secondary to acute pancreatitis in 
1994), severe hypertension, generalized arteriosclerosis with 
coronary insufficiency, and status post transient cerebral 
incident in 1996 with epileptic seizures.  

In May 1999, the veteran was given a VA PTSD examination.  He 
reported stressors during Vietnam service, and he described 
current symptoms.  He was currently employed in auto sales.  
The diagnosis was chronic PTSD. 

In May 1999, the RO granted service connection and a 30 
percent rating for PTSD.

VA hospital records show that the veteran suffered a stroke 
in February 2000, and was hospitalized for approximately ten 
days.  The stroke affected his left brain, and produced right 
hemiplegia and aphasia.

VA medical records from March 2000 contain a physician's 
opinion that it was unlikely that the veteran would ever be 
able to return to gainful employment following his recent 
stroke.  It was indicated that his difficulties with his 
right (dominant) hand and his severe aphasia would be 
prohibitive in this regard.

In a letter dated in April 2000, a Vet Center clinical 
psychologist stated that the veteran had been seen for 
individual and group psychotherapy for PTSD since November 
1998.  It was noted that the veteran had recently suffered a 
second CVA which left him aphasic, and as a result he had not 
returned to group therapy but was still being seen in 
individual therapy and was demonstrating improved 
communication ability.  It was indicated that the veteran had 
severe and chronic PTSD symptoms, and experienced disturbed 
sleep and combat-related nightmares.  He was outwardly 
friendly and socially appropriate, but was numb and 
disconnected from his underlying emotions and had difficulty 
identifying and expressing them.  His mood and affect 
reflected severe anxiety and depression.  He was often 
irritable, impatient, and prone to temper outbursts.  He was 
isolated socially and had difficulty in his interpersonal 
relationships, particularly in the area of establishing 
trust.  These symptoms had been exacerbated by his stroke.  
It was indicated that before his stroke he was a car 
salesman.  His PTSD symptoms had made it difficult for him to 
manage the stress of his work and he had changed jobs 
frequently.  He was currently hoping to receive vocational 
rehabilitation.  It was stated that he was currently unable 
to return to his former employment and had no income apart 
from VA compensation.  He was currently participating in 
physical therapy and speech therapy.  

VA outpatient treatment records from February to June 2001 
show the veteran undergoing physical therapy and speech 
therapy following his stroke the previous year.

In May 2001, the veteran claimed service connection for 
diabetes mellitus, as a result of exposure to herbicides in 
Vietnam.

In June 2001, the veteran filed his claim for an increased 
rating for service-connected PTSD.  He also claimed secondary 
service connection for arteriosclerotic heart disease with 
hypertension, and for residuals of a cerebrovascular accident 
(CVA), all claimed as due to diabetes mellitus.

In September 2001, the veteran was given a VA diabetes 
mellitus examination.  It was noted that he had been 
hospitalized for pancreatitis in the mid-1990s, and had 
developed diabetes mellitus after this.  There was no history 
of diabetes prior to this time.  It was indicated that he was 
currently on insulin, and had experienced an insulin reaction 
about two weeks previously.  He had never been hospitalized 
for diabetes, and was on a renal and diabetic diet at home.  
He reported that he saw his physician for diabetes every two 
months.  Following objective examination, the examiner's 
impressions included diabetes mellitus of pancreatic origin.  
The examiner stated that the veteran's diabetes mellitus was 
secondary to his pancreatitis, with destruction of the beta 
cells.  

The veteran was given a VA PTSD examination in September 
2001.  It was indicated that he had been unemployed since 
February 2000, and had last worked as a car salesman.  His 
most recent stroke had rendered him aphasic and unable to use 
his right arm and hand.  It was reported that several recent 
events, including abandonment by his wife and separation from 
his children, had exaggerated his PTSD symptoms.  It was 
noted that he had been receiving PTSD therapy at the Vet 
Center since November 1998.  He reported anxiety and 
depression, and said he was irritable and impatient.  His 
temper outbursts had decreased in frequency with his 
participation in anger management classes.  He was outwardly 
friendly and socially appropriate, but disconnected from his 
underlying emotions.  He was isolated socially and had 
difficulty with relationships.  He had difficulty discussing 
the trauma he experienced in Vietnam, but had been improving 
in this regard recently.  He reported hypervigilance and 
exaggerated startle response.  On objective examination, he 
displayed some aphasia.  His comprehension was good and he 
had good eye contact.  His speech was aphastic.  His mood was 
low, and his affect was congruent with his mood.  His thought 
process appeared to show some increased latency.  His thought 
content was negative for suicidal or homicidal ideations.  
His judgment and insight were adequate.  His higher cognitive 
function was intact, but his calculation abilities appeared a 
bit slow.  The examiner's assessment was chronic PTSD with 
delayed onset.  He was given a Global Assessment of 
Functioning (GAF) score of 43.

In a letter dated in September 2001, the Vet Center 
psychologist described the veteran's current functioning.  
Much of the information contained in the April 2000 letter 
was repeated, and it was indicated that the veteran had shown 
impaired judgment in areas such as personal relationships, 
financial management, and his own self-care.  It was stated 
that the veteran's PTSD symptoms had been exacerbated by his 
recent stroke and subsequent hardships, and while he had 
recovered some physical/speech functioning, he still had not 
progressed enough to return to gainful employment and even if 
he had his PTSD symptoms would have made long-term gainful 
employment unlikely.  It was indicated that the veteran had 
difficulty discussing the details of his trauma in Vietnam, 
but had been improving in this area recently.  The veteran 
was expected to need weekly therapy for an indefinite period 
of time.  

In a November 2001 decision, the RO increased the PTSD rating 
to 50 percent.  The RO denied the claims for service 
connection.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

1.  Service connection for diabetes mellitus

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who served in Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for various listed diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes Type II 
diabetes mellitus ( adult-onset diabetes) if manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 
1116, 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  This presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The veteran's 1969-1973 active duty included two tours of 
duty in Vietnam during the Vietnam war, and his decorations 
include the Purple Heart Medal.  He is deemed to have been 
exposed to herbicides (e.g., Agent Orange) during his Vietnam 
service.  Diabetes was not shown in service or for years 
later.  Medical evidence, including private hospital records 
from 1994, shows he has been diagnosed and treated for Type 
II diabetes mellitus, and the disease has been manifest to a 
compensable degree.  

A VA examination in 2001 relates the veteran's diabetes 
mellitus to pancreatitis.  On the other hand, diabetes may be 
due to multiple causes.  The law and regulations permitting 
presumptive service connection for diabetes, based on Vietnam 
Agent Orange exposure, are the end result of a number of 
medical studies showing an etiological nexus between 
herbicides and diabetes.  Despite the negative VA medical 
opinion in the instant case, there appears to be a good 
possibility that the veteran's Vietnam Agent Orange exposure 
was a substantial causative factor (perhaps among several) 
leading to his development of diabetes.  With regard to the 
presumption of service connection, the Board finds that there 
is insufficient affirmative evidence to the contrary, as 
necessary to rebut the presumption.  

Accordingly, the Board finds that the veteran's diabetes was 
incurred in service on a presumptive basis, and service 
connection is warranted.  The benefit-of-the-doubt rule has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b).

2.  Increased rating for PTSD

The RO recently increased the veteran's PTSD rating from 30 
percent to 50 percent, and he appeals for an even higher 
rating.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

PTSD is rated 50 percent when it results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  PTSD is rated 100 percent 
when it produces total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002)

The evidence shows that the veteran's last employment was in 
2000, when he suffered a second CVA ("stroke").  The stroke 
resulted in significant physical disability, as well as some 
additional mental impairment.  The medical evidence does not 
clearly dissociate mental impairment from the stoke from 
mental impairment from PTSD, and the Board views the medical 
evidence on this matter in a light most favorable to the 
veteran.

The medical evidence from 2001 shows major occupational and 
social impairment which may reasonably be attributed to PTSD.  
At a VA examination in 2001, a GAF score of 43 was assigned.  
Under DSM-IV, a GAF score of 41 to 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  That is, the examiner 
apparently believed the PTSD rendered the veteran unable to 
work and produced social isolation.  Other recent medical 
records, such as reports from a Vet Center psychologist, seem 
to support such assessment.  The veteran continues to receive 
outpatient care for PTSD on a regular basis.

Viewing all the evidence of record, the Board finds that the 
veteran's PTSD is productive of total occupational and social 
impairment.  This warrants an increased rating to the level 
of 100 percent for PTSD.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been applied in reaching this 
decision.


ORDER

Service connection for diabetes mellitus is granted.

An increased rating to 100 percent for PTSD is granted.


REMAND

The remaining issues on appeal are secondary service 
connection for arteriosclerotic heart disease with 
hypertension, and for residuals of a CVA, all claimed as due 
to diabetes mellitus.  See 38 C.F.R. § 3.310 (secondary 
service connection).

At the time of the RO's consideration of these claims, 
service connection was not in effect for diabetes mellitus, 
and thus logically there could be no basis for secondary 
service connection, as was pointed out by the RO.  However, 
the Board has now granted service connection for diabetes.  
To accord the veteran due process, the RO should again review 
the claims for secondary service connection for the 
cardiovascular conditions as due to the now service-connected 
diabetes.  If the RO does not concede secondary service 
connection, the duty to assist requires a VA examination with 
medical opinion on the matter.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, the issues of secondary service connection are 
remanded for the following action:

1.  The RO should note the Board has 
granted service connection for diabetes 
mellitus, and in view of this the RO 
should consider whether secondary service 
connection may now be granted for the 
cardiovascular disabilities of 
arteriosclerotic heart disease with 
hypertension and residuals of a CVA (all 
claimed as due to diabetes).

2.  If the RO does not concede secondary 
service connection for such 
cardiovasuclar diabilities, then the RO 
should have the veteran undergo a VA 
examination with medical opinion on the 
subject.  The claims folder should be 
provided to and reviewed by the examiner.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the etiology of 
the cardiovascular disorders of 
arteriosclerotic heart disease with 
hypertension and residuals of a CVA, 
including whether these cardiovascular 
conditions were caused or permanently 
worsened by the veteran's service-
connected diabetes mellitus.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for secondary service connection for 
arteriosclerotic heart disease with 
hypertension and residuals of a CVA, 
claimed as due to service-connected 
diabetes mellitus.  If the claims are 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



